NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 23, 2017 *
                                Decided October 24, 2017

                                          Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      MICHAEL S. KANNE, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

No. 17-2107

LARRY ORUTA,                                   Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.
       v.
                                               No. 17 c 3039
CONTINENTAL AIR TRANSPORT,
et al.,                                        Amy St. Eve,
        Defendants-Appellees.                  Judge.

                                        ORDER

       Larry Oruta seeks in this 42 U.S.C. § 1983 suit to have a federal district court
award him damages for injuries allegedly arising from a state-court order. The district
court dismissed Oruta’s suit as barred by the Rooker-Feldman doctrine. See D.C. Court of
Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923). That
reasoning is sound, so we affirm.

       *
        The appellees were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the appeal is frivolous. See FED. R. APP. P. 34(a)(2)(A).
No. 17-2107                                                                           Page 2


       Oruta asserts the following. The Illinois Workers’ Compensation Commission
ordered two businesses, the Bobby E. Wright Comprehensive Behavioral Health Center
(B.E.W.), and Continental Air Transport (Continental), to pay Oruta roughly $15,000.
Oruta used that decision to obtain an $80,000 garnishment award against Continental,
even though the judgment was for much less. Oruta then filed a complaint in state court
against the Commission, B.E.W., and Continental. This step led to trouble for Oruta, for
the state judge handling his complaint vacated the garnishment order and directed
Oruta to return the money he had wrongfully acquired. He refused, and the judge held
him in contempt and sent him to jail until he paid up. Oruta lost six state-court appeals
contesting the validity of the contempt order. See Oruta v. B.E.W. & Continental,
69 N.E.3d 435, 437–442 (Ill. App. Ct. 2016) (collecting cases).

        Dissatisfied with the outcomes in state court, Oruta turned to federal district
court. He sued Continental, its attorney, and B.E.W., for their “malicious” litigation in
state court. Oruta also sued the state judge for the decision to hold him in contempt.
The district court ruled that under Rooker-Feldman it lacked subject-matter jurisdiction.
That “doctrine prevents lower federal courts from exercising jurisdiction over cases
brought by state court losers challenging state court judgments rendered before the
district court proceedings commenced.” Sykes v. Cook Cty. Cir. Ct. Prob. Div., 837 F.3d
736, 741–42 (7th Cir. 2016) (citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284 (2005)).

        This case falls squarely within the Rooker-Feldman doctrine. Every injury for
which Oruta seeks redress (the arrest, jail time, and order to return the garnished
money) allegedly resulted from the state judge’s order of contempt and the defendants’
pursuit of that order. “No injury occurred until the state judge ruled against [him].”
Harold v. Steel, 773 F.3d 884, 886 (7th Cir. 2014) (applying Rooker-Feldman). He is thus
impermissibly “inviting district court review and rejection of” the contempt order and
the in-court litigation positions that produced the order. See Sykes, 837 F.3d at 742.
“[T]he judicial system cannot tolerate litigants who refuse to accept adverse decisions”
in state court and then ask a federal district court to review them. Homola v. McNamara,
59 F.3d 647, 651 (7th Cir. 1995). “[W]hen the Rooker-Feldman doctrine applies, there is
only one proper disposition: dismissal for lack of federal jurisdiction.” Jakupovic v.
Curran, 850 F.3d 898, 904 (7th Cir. 2017) (quoting Frederiksen v. City of Lockport, 384 F.3d
437, 438–39 (7th Cir. 2004)).

       We AFFIRM the judgment.